      Case 4:20-cv-02838 Document 10 Filed on 10/27/20 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 U.S. BANK NATIONAL ASSOCIATION,                §
 NOT IN ITS INDIVIDUAL CAPACITY,                §
 BUT SOLELY AS TRUSTEE FOR NRZ                  §
 PASS-THROUGH TRUST VII (NPL),                  §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §          Civil Action No. 4:20-cv-2838
                                                §
 ROBERT RODRIGUEZ,                              §
                                                §
         Defendant.                             §

                      MOTION FOR DEFAULT JUDGMENT AGAINST
                          DEFENDANT ROBERT RODRIGUEZ

       Plaintiff U.S. Bank National Association, not in its individual capacity, but solely as

Trustee for NRZ Pass-Through Trust VII (NPL) (“Plaintiff”) files this, its Motion for Default

Judgment against Defendant Robert Rodriguez, and respectfully shows as follows:

                                               I.

       1.      Defendant is Robert Rodriguez (the “Defendant”).

       2.      Plaintiff filed its Original Complaint on August 13, 2020 (the “Complaint”). (ECF

Doc. No. 1.)

       3.      On September 24, 2020, Plaintiff completed service on Defendant by substitute

serving the summons and Complaint on him at his residence located at 3702 Ocee St., Houston,

Texas 77063. (ECF Doc. No. 8; see ECF Doc. No. 6,7.) Defendant’s answer or other response to

the Complaint was due on or before October 15, 2020. Fed. R. Civ. P. 12(a)(1)(A)(i).

       4.      Defendant has not answered or otherwise appeared in this action.




MOTION FOR DEFAULT JUDGMENT                                                                Page 1
20-000308-671
      Case 4:20-cv-02838 Document 10 Filed on 10/27/20 in TXSD Page 2 of 4




       5.      The Court’s Clerk may enter default against a party who has not filed a responsive

pleading or otherwise defended a suit. FED. R. CIV. P. 55(a); N.Y. Life Ins. Co. v. Brown, 84 F.3d

137, 141 (5th Cir. 1996).

       6.      Plaintiff filed its Request for Entry of Default as to the Defendant concurrently

herewith because the Defendant did not file a responsive pleading within 21 days after service of

the Complaint. See FED. R. CIV. P. 12(a)(1)(A)(i). The Defendant has not otherwise attempted to

defend against the Complaint. See FED. R. CIV. P. 55.

       7.      Plaintiff meets the requirements for obtaining an entry of default, as demonstrated

by the Declaration of Samin Hessami attached hereto as Exhibit A and incorporated by reference

for all purposes.

       8.      The Defendant is not on active duty military status. See Exhibit A-1.

       9.      Plaintiff is entitled to an entry of default as to the Defendant because he did not

answer or otherwise defend the Complaint.

       10.     Plaintiff now asks the Court to render default judgment against Defendant

because he did not answer or otherwise defend against the Complaint.

                                                 II.

       11.     The Court should render a default judgment against the Defendant because he has

not filed a responsive pleading or otherwise defended the claims against him. Such default

constitutes an admission by the Defendant of all allegations in Plaintiff’s Complaint. Thus,

Plaintiff is entitled to a default judgment on liability and damages.

       12.     With regard to the issue of damages, Plaintiff does not seek monetary damages

against the Defendant, but instead seeks declaratory judgment and to allow foreclosure of the real




MOTION FOR DEFAULT JUDGMENT                                                                 Page 2
20-000308-671
      Case 4:20-cv-02838 Document 10 Filed on 10/27/20 in TXSD Page 3 of 4




property commonly known as 3702 Ocee Street, Houston, Texas 77063 (“Property”), and more

particularly described as follows:

                THE NORTH 54 FEET OF LOT THIRTEEN (13) IN BLOCK
                FOUR (4) OF JEANETTA GARDENS, A SUBDIVISION IN
                HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP
                THEREOF RECORDED IN VOLUME 25, PAGE 14, OF THE
                MAP RECORDS OF SAID COUNTY, AND ALL
                APPURTENANCES THEREUNTO.

       13.      Plaintiff requested reasonable and necessary attorney’s fees pursuant to its rights

under the Security Instrument and Texas Civil Practice and Remedies Code section 38.001 because

this suit is to enforce a written contract through foreclosure. (See ECF Doc. No. 1-1, pages 11-12);

TEX. CIV. P. REM. CODE § 38.001(8). Plaintiff has incurred $4,134.79 in reasonable and necessary

attorney’s fees. See Exhibit B Declaration of Samin Hessami.

       14.      Plaintiff requests that the award of attorney’s fees be made not as a money judgment

against the Defendant, but as a further obligation under the subject Note and Security Instrument.

       15.      Plaintiff is also submitting the Declaration of Samin Hessami, attached hereto as

Exhibit B in support of its request for attorney’s fees.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that this

Court enter a default judgment against Defendant on all claims against him in Plaintiff’s Original

Complaint, and award the following relief:

             1. Judgment against Defendant declaring that the following are secured by Plaintiff’s
                Security Instrument on the Property: (a) the outstanding balance of the Note; (b)
                pre-judgment interest; (c) post-judgment interest from the date of judgment until
                paid; (d) costs of court; and (e) attorney’s fees for $4,134.79;

             2. Judgement against Defendant authorizing Plaintiff to enforce its power of sale in
                the Security Instrument through foreclosure of the Property pursuant to Texas
                Property Code section 51.002, the Note and Security Instrument, or alternatively,
                judicial foreclosure; and

             3. Any other relief to which the Court deems Plaintiff is entitled.


MOTION FOR DEFAULT JUDGMENT                                                                   Page 3
20-000308-671
     Case 4:20-cv-02838 Document 10 Filed on 10/27/20 in TXSD Page 4 of 4




                                                 Respectfully submitted,

                                                   By: /s/Samin Hessami
                                                    MARK D. CRONENWETT
                                                    Attorney-in-Charge
                                                    Texas Bar No. 00787303
                                                    mcronenwett@mwzmlaw.com

                                                      SAMIN HESSAMI
                                                      Texas Bar No. 24100109
                                                      shessami@mwzmlaw.com

                                                   MACKIE WOLF ZIENTZ & MANN, P.C.
                                                   14160 N. Dallas Parkway, Suite 900
                                                   Dallas, Texas 75254
                                                   214-635-2685 (Phone)
                                                   214-635-2686 (Fax)

                                                   Attorneys for Plaintiff



                               CERTIFICATE OF SERVICE

      The undersigned certifies that on October 27, 2020 a true and correct copy of the foregoing
document was delivered to the following Defendant in the manner described below:


Via CMRRR and U.S. Mail
Robert Rodriguez 9314 7699 0430 0076 4156 75
3702 Ocee St.,
Houston, Texas 77063

                                                           /s/ Samin Hessami
                                                           SAMIN HESSAMI




MOTION FOR DEFAULT JUDGMENT                                                                Page 4
20-000308-671
